Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED OFFICE ACTION

Status of Claims

Claims 1-7, 9-15, 17-20, 27 and 28 are allowed.
Claims 8, 16 and 21-26 are cancelled. 

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A computer-implemented method of recognizing a facial expression of a subject in an input image, comprising: filtering the input image to generate a plurality of filter response images; inputting the input image into a first neural network; processing the input image using the first neural network to generate a first prediction value; inputting the plurality of filter response images into a second neural network; processing the plurality of filter response images using the second neural network to generate a second prediction value; weighted averaging the first prediction value and the second prediction value to generate a weighted average prediction value; and generating an image classification result based on the weighted average prediction value, wherein weighted averaging the first prediction value and the second prediction value is performed according to P= P1 *α +P2 * (1 - α), wherein P stands for the weighted average prediction value, P1 stands for the first prediction value; P2 stands for the second prediction value; α stands for a first weight of the first prediction value, and (1 - α) stands for a second weight of the second prediction value.  


Regarding Claim 9,
An apparatus for recognizing a facial expression of a subject in an input image, comprising: a memory; and one or more processors; wherein the memory and the one or more processors are connected with each other; and the memory stores computer-executable instructions for controlling the one or more processors to: filter the input image to generate a plurality of filter response images; input the input image into a first neural network; process the input image using the first neural network to generate a first prediction value; input the plurality of filter response images into a second neural network; process the plurality of filter response images using the second neural network to generate a second prediction value; weighted average the first prediction value and the second prediction value to generate a weighted average prediction value; and generating an image classification result based on the weighted average prediction value, wherein the memory stores computer-executable instructions for controlling the one or more processors to weighted average the first prediction value and the second prediction value according to P= P1 *α +P2 * (1 - α), wherein P stands for the weighted average prediction value, P1 stands for the first prediction value, P2 stands for the second prediction value, α stands for a first weight of the first prediction value, and (1 - α)stands for a second weight of the second prediction value.  



Regarding Claim 17,
A method of pre-training an apparatus for recognizing a facial expression of a subject in an input image, comprising: selecting a training image having a pre-determined classification; filtering the training image to generate a plurality of training filter response images; inputting wherein weighted averaging the training first prediction value and the training second prediction value is performed according to P= P1 *α +P2 * (1 - α); wherein P stands for the training weighted average prediction value, P1 stands for the training first prediction value, P2 stands for the training second prediction value, α stands for a first weight of the training first prediction value, and  (1 - α) stands for a second weight of the training second prediction value.  

Regarding Claim 1: Claim 1 is   rejected over Tanapol(NPL DOC: “Facial expression recognition using local Gabor filters and PCA plus LDA”, 11 January 2018, 2017 9th International Conference on Information Technology and Electrical Engineering (ICITEE), Phuket, Thailand, Pages 1-5) in view of Pankanti et al.  (USPUB 20170286809) teaches A computer-implemented method of recognizing a facial expression of a subject in an input image, comprising: filtering the input image to generate a plurality of filter response images; inputting the input image into a first neural network; processing the input image using the first neural network to generate a first prediction value; inputting the plurality of filter response images into a second neural network; processing the plurality of filter response images using the second neural network to generate a second prediction value; weighted averaging the first prediction value and the second prediction value to generate a weighted average prediction value; and generating an image classification result based on the weighted average prediction value, respectively (detailed rejection of the claim mentioned within Office Action dated 08/30/2021) within claim 1,  but " wherein weighted averaging the first prediction value and the second prediction value is performed according to P= P1 *α +P2 * (1 - α), wherein P stands for the weighted average prediction value, P1 stands for the first prediction value; P2 stands for the second prediction value; α stands for a first weight of the first prediction value, and (1 - α) stands for a second weight of the second prediction value.”


Regarding Claim 9: Claim 9 is   rejected over Tanapol(NPL DOC: “Facial expression recognition using local Gabor filters and PCA plus LDA”, 11 January 2018, 2017 9th International Conference on Information Technology and Electrical Engineering (ICITEE), Phuket, Thailand, Pages 1-5) in view of Pankanti et al.  (USPUB 20170286809) teaches An apparatus for recognizing a facial expression of a subject in an input image, comprising: a memory; and one or more processors; wherein the memory and the one or more processors are connected with each other; and the memory stores computer-executable instructions for controlling the one or more processors to: filter the input image to generate a plurality of filter response images; input the input image into a first neural network; process the input image using the first neural network to generate a first prediction value; input the plurality of filter response images into a second neural network; process the plurality of filter response images using the second neural network to generate a second prediction value; weighted average the first prediction value and the second prediction value to generate a weighted average prediction value; and generating an image classification result based on the weighted average prediction value, respectively (detailed rejection of the claim mentioned within Office Action dated 08/30/2021) within claim 9,  but does not teach the limitations  ( previously  objected allowable limitation of claim 16 within office action dated 08/30/2021) as mentioned within the claim  " wherein the memory stores computer-executable instructions for controlling the one or more processors to weighted average the first prediction value and the second prediction value according to P= P1 *α +P2 * (1 - α), wherein P stands for the weighted average prediction value, P1 stands for the first prediction value, P2 stands for the second prediction value, α stands for a first weight of the first prediction value, and (1 - α)stands for a second weight of the second prediction value.”


Regarding Claim 17: Claim 17 is   rejected over Tanapol(NPL DOC: “Facial expression recognition using local Gabor filters and PCA plus LDA”, 11 January 2018, 2017 9th International Conference on Information Technology and Electrical Engineering (ICITEE), Phuket, Thailand, Pages 1-5) in view of Pankanti et al.  (USPUB 20170286809) teaches A method of pre-training an apparatus for recognizing a facial expression of a subject in an input image, comprising: selecting a training image having a pre-determined classification; filtering the training image to generate a plurality of training filter response images; inputting the training image into a first neural network; processing the training image using the first neural network to generate a training first prediction value; inputting the plurality of training filter response images into a second neural network; processing the plurality of training filter response images using the second neural network to generate a training second prediction value; weighted averaging the training first prediction value and the training second prediction value to generate a weighted average prediction value; generating a training image classification result based on the weighted average prediction value; computing a loss between the pre-determined classification and the training image classification result using a loss function; and tuning parameters of the first neural network and the second neural network based on the loss, respectively (detailed rejection of the claim mentioned within Office Action dated 08/30/2021) within claim 17,  but does not teach the limitations  ( previously  objected allowable limitation of claim 16 within office action dated 08/30/2021) as mentioned within the claim " wherein weighted averaging the training first prediction value and the training second prediction value is performed according to P= P1 *α +P2 * (1 - α); wherein P stands for the training weighted average prediction value, P1 stands for the training first prediction value, P2 stands for the training second prediction value, α stands for a first weight of the training first prediction value, and  (1 - α) stands for a second weight of the training second prediction value.”

Conclusion


2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637